Citation Nr: 0525046	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  05-08 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to 
January 1946. 

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which, in pertinent part, 
denied the veteran's claim for service connection for 
PTSD.  

Pursuant to the veteran's request, a personal hearing was 
held before the undersigned Veterans Law Judge in May 
2005.  The transcript of the Board hearing is of record.


FINDINGS OF FACT

There is medical evidence of a current diagnosis of PTSD, 
the veteran engaged in combat with the enemy during his 
World War II active service, and the competent evidence is 
at least in equipoise in showing a nexus between his PTSD 
and combat duty.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Information means non-
evidentiary facts, such as the claimant' s address and 
Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to 
the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 
2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, VA has a 
duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is 
of record to grant this claim.  Therefore, no further 
development is needed.

Factual Background

Form DD 214 demonstrates that the veteran served in Europe 
during World War II, and received a 
European/African/Middle Eastern Service Medal with 3 
Bronze Service Stars, a Combat Infantryman Badge and a 
Purple Heart.  A December 1944 service medical record 
showed that the veteran was treated for acute first degree 
frostbite of both feet, incurred in the line of duty.  
(Service connection is currently in effect for residuals 
of frostbite of the feet; each foot is rated 20 percent.)  
The service medical records are negative for any findings 
relating to a psychiatric disorder.  

In a June 2002 PTSD Questionnaire the veteran reported 
that during service he witnessed the deaths of thousands 
of American men during the Anzio invasion in World War II.  
Subsequently, he was also involved in the burial and 
burning of the corpses.  The veteran also related that he 
sustained severe frostbite of his feet on the front lines 
in France.  (As noted above, service connection and 209 
percent ratings are in effect for residuals of frostbite 
of each foot.)  He was hospitalized for this condition for 
over a month, after which he returned to combat duty.  The 
veteran also recalled being bombarded by the enemy and 
witnessing his friend being killed by one of these 
explosions.  

The veteran underwent a VA examination in October 2002.  
He denied experiencing depression or anxiety.  He reported 
the above-referenced stressors to the examiner.  
Additionally, the veteran stated that while in the service 
he had to carry a grenade to blow himself up in case he 
was captured by the enemy.  The examiner observed that he 
experienced great difficulty while relating these 
incidents.  He found that the veteran displayed avoidant 
behavior during the examination.  The examiner indicated 
that the veteran had a history of assultiveness.  It was 
further noted he had a "heavy Puerto Rican accent".  The 
examiner did not provide a diagnosis of PTSD.  

The veteran underwent another VA psychiatric examination 
in April 2004.  The examiner questioned the veteran 
regarding his command of the English language.  The 
examiner stated in the report that she did not conduct an 
examination for PTSD because she could not elicit enough 
material from the veteran that would warrant a full PTSD 
examination. 

In a witness statement submitted in May 2004, the 
veteran's daughter stated that he suffered from flashbacks 
related to his experiences during service.  She further 
described him as being in a state of constant nervousness.  

In a statement from the veteran dated in September 2004, 
he complained about the examiner's findings in the VA 
examination report of April 2004.  He stated that he was 
receiving treatment for a mental disorder and asserted 
that he suffered from flashbacks and intrusive memories.  
Finally, the veteran took issue with the examiner's 
remarks regarding his ability to speak English.  

The veteran testified at a Travel Board hearing in May 
2005 that he believed his PTSD was secondary to combat 
experiences during World War II.  He described in-service 
stressors associated with his combat duty and numerous 
symptoms of PTSD.  He also pointed out that he is 
receiving treatment for PTSD.  

In a June 2005 VA medical report, a psychiatrist noted 
that the veteran had experienced some PTSD features in 
relation to his war experiences, including infrequent 
flashbacks and nightmares about World War II.  

A VA medical report dated in July 2005, showed that the 
veteran had enrolled in a World War II support group that 
would help him with his PTSD condition.  The clinician 
indicated that the veteran's PTSD resulted from his 
experiences during service.  

Law and Regulations

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131.  With chronic 
disease shown as such in service so as to permit a finding 
of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required 
to support a claim of service connection.  When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending 
on whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the 
evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  If 
the claimed stressor is not combat related, the veteran's 
lay testimony regarding his in-service stressor is 
insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The Court of Appeals 
for Veterans Claims has held that there is no requirement 
that such corroboration must be found in the service 
records.  However, the credible supporting evidence cannot 
consist solely of after-the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 389 (1996);  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, 
the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The preponderance of the evidence must be 
against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The veteran's Form DD 214 shows that the medals and 
decorations he received include the Combat Infantryman 
Badge and Purple Heart, which confirm that he engaged in 
combat with the enemy during his World War II service.  In 
the June 2002 PTSD Questionnaire and subsequent VA 
examinations of October 2002 and April 2004, the veteran 
listed stressful incidents related to combat, to include 
witnessing the deaths of thousands of American soldiers 
during the invasion of Anzio and being involved in the 
burial and cremation of the bodies, suffering from severe 
frost bite in his feet while in the front line in France, 
being bombarded by the enemy and witnessing his friend's 
death from one of these explosions, along with the 
constant threat of being captured by the enemy and 
committing suicide by blowing himself up with a grenade 
that he carried with him at all times.  The Board finds 
that upon consideration of the record, his claimed 
stressors have been related to his combat duty and they 
are consistent with the circumstances, conditions, or 
hardships of his service.  Accordingly, his lay testimony 
alone is sufficient to establish the occurrence of the 
claimed in-service stressors.  38 C.F.R. § 3.304(f).  The 
remaining questions are whether there is medical evidence 
of PTSD and if so, whether there is a competent opinion 
that links it to service.  

The medical evidence is conflicting as to whether the 
veteran meet the diagnostic criteria for PTSD.  VA 
psychiatrists who conducted the October 2002 and April 
2004 examinations failed to diagnose PTSD.  However, both 
examiners indicated that the veteran was avoidant of 
discussing his war experiences, and seemed to experience 
difficulty when approaching the topic.  In fact, the 
examiner who preformed the April 2004 VA examination 
stated in her report that she did not conduct an 
examination for PTSD because she could not elicit enough 
material from the veteran that would warrant a full PTSD 
examination.  It is also pertinent to note that both 
examiners indicated that there was a language barrier.  
Since the VA examiner who prepared the April 2004 VA 
examination report did not conduct a PTSD examination, 
little weight can be given for or against the claim.  On 
the other hand, the veteran's treating psychiatrist 
indicated in a June 2005 VA report that the veteran had 
experienced some PTSD features in relation to his war 
experiences, including infrequent flashbacks and 
nightmares about World War II.  More importantly, a July 
2005 VA medical report reflects that the veteran had been 
diagnosed with and treated for PTSD and that such was 
linked to his combat experiences.  

Although the Court has expressly declined to adopt a 
"treating physician rule", which would afford greater 
weight to the opinion of a veteran's treating physician 
over the opinion of a VA or other physician (see Guerrieri 
v. Brown, 4 Vet. App. 467, 471-73 (1993)), given the 
circumstances surrounding the veteran's VA examination as 
reflected by the VA examination reports, the fact that a 
treating psychiatrist has provided a diagnosis of PTSD and 
has directly linked it to service places the evidence at 
least in equipoise as to whether the veteran has PTSD 
linked to his combat service.  With resolution of 
reasonable doubt, the Board finds that service connection 
for PTSD is warranted.  38 U.S.C.A. § 1131, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


